Court of Appeals
                           Sixth Appellate District of Texas

                                     JUDGMENT


Elke Crump and Steven Michael Perry,                   Appeal from the County Court at Law #2 of
Appellants                                             Gregg County, Texas (Tr. Ct. No. 2010-
                                                       2474-CCL2). Opinion delivered by Justice
No. 06-12-00063-CV           v.                        Moseley, Chief Justice Morriss and Justice
                                                       Carter participating.
Margarete Frenk, Appellee



          As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to eliminate the
injunctive relief afforded to Frenk and to correct the judgment to reflect that Crump is to execute
a deed conveying a life estate interest in the subject property to Frenk as grantee and deliver said
deed. As modified, the judgment of the trial court is affirmed.
          We further order that the appellants and appellee shall each pay one half of all costs of
appeal.


                                                        RENDERED JUNE 5, 2013
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk